Dismissed and Opinion Filed July 30, 2014.




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00666-CR
                                   No. 05-14-00667-CR
                                   No. 05-14-00668-CR
                                   No. 05-14-00669-CR
                                   No. 05-14-00670-CR

                           THE STATE OF TEXAS, Appellant

                                             V.

                      JEREMY DERAY WASHINGTON, Appellee

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F13-61654-Q, F13-61655-Q, F13-61656-Q,
                               F13-61657-Q, F13-61689-Q

                            MEMORANDUM OPINION
                          Before Justices Lang, Myers, and Brown

       Appellant, the State of Texas, has filed a motion to dismiss the appeals. The State’s

counsel has signed the motion. The Court GRANTS the motion and ORDERS that the appeals

be DISMISSED and this decision be certified below for observance. See TEX. R. APP. P.

42.2(a).


                                                   PER CURIAM
Do Not Publish
TEX. R. APP. P. 47
140666F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

THE STATE OF TEXAS, Appellant                     On Appeal from the 204th Judicial District
                                                  Court, Dallas County, Texas
No. 05-14-00666-CR         V.                     Trial Court Cause No. F13-61654-Q.
                                                  Opinion delivered per curiam before Justices
JEREMY DERAY WASHINGTON,                          Lang, Myers, and Brown.
Appellee

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 30th day of July, 2014.
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

THE STATE OF TEXAS, Appellant                     On Appeal from the 204th Judicial District
                                                  Court, Dallas County, Texas
No. 05-14-00667-CR         V.                     Trial Court Cause No. F13-61655-Q.
                                                  Opinion delivered per curiam before Justices
JEREMY DERAY WASHINGTON,                          Lang, Myers, and Brown.
Appellee

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 30th day of July, 2014.
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

THE STATE OF TEXAS, Appellant                     On Appeal from the 204th Judicial District
                                                  Court, Dallas County, Texas
No. 05-14-00668-CR         V.                     Trial Court Cause No. F13-61656-Q.
                                                  Opinion delivered per curiam before Justices
JEREMY DERAY WASHINGTON,                          Lang, Myers, and Brown.
Appellee

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 30th day of July, 2014.
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

THE STATE OF TEXAS, Appellant                     On Appeal from the 204th Judicial District
                                                  Court, Dallas County, Texas
No. 05-14-00669-CR         V.                     Trial Court Cause No. F13-61657-Q.
                                                  Opinion delivered per curiam before Justices
JEREMY DERAY WASHINGTON,                          Lang, Myers, and Brown.
Appellee

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 30th day of July, 2014.
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

THE STATE OF TEXAS, Appellant                     On Appeal from the 204th Judicial District
                                                  Court, Dallas County, Texas
No. 05-14-00670-CR         V.                     Trial Court Cause No. F13-61689-Q.
                                                  Opinion delivered per curiam before Justices
JEREMY DERAY WASHINGTON,                          Lang, Myers, and Brown.
Appellee

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 30th day of July, 2014.